 364DECISIONS OF NATIONAL LABOR RELATIONS BOARDWith respect to the manner and timing of the distribution ofthe letter, the Regional Director found that it was sent to eacheligible employee, either by use of the office mailboxes, orthrough personal deliverybythe secretaryofthe vice president.The mailboxes were approximately 85 feet from,and not withinview of, the polling area. The letter was placed in the boxesaround 1 p. m. , or delivered by hand about 1:15 p. m. with oneexception.2 The election was held between 4 and 5 p. m. thesame afternoon.The Regional Director was of the opinion thatthemanner and timing of the distribution did not interferewith a free choice of representatives.We agree. The Boardhas held under similar circumstances that such a distributionof material does not substantially interfere with the conduct oftheelection:3We find, therefore,that there was no sub-stantial interferencewith the conduct of the election. Ac-cordingly, we overrule the Petitioner's objections.As the Petitioner failed to secure a majority of the validballots cast,we shall certify the results of the'election.[The Board certified that a majority of the valid ballots wasnot cast for American Federation of Television and RadioArtists, AFL,and that the said labor organization is not the ex-clusive representative of the employees of the Employer..]2The Regional Director found that one employee did not report for work until 4:30 p. m.At that time he discovered the letter in his mailbox, which had been placed there at 1 p. m.,and while reading it, was approached by the secretary and told that there was a letter forhim in his box. The employee obviously could not have received the letter prior to report-ing for work, and was already reading it when approached by the secretary. Moreover, asstatedearlier,the letter contained no coercive comment,or material which would con-stitute interference with a free choice of the ballot. We find this objection without merit.Emerson Electric Company, 106 NLRB No. 28; Allen-Morrison Sign Company, Inc., 104NLRB 1063; Moyer & Pratt, Inc., 100 NLRB 1147.3Meyer & Welch, Inc., 85 NLRB 706; South Bend White Swan Laundry, 106 NLRB 179.NEW YORK SHIPPING ASSOCIATION AND ITS MEMBERS,AS FOLLOWS: 1. STEAMSHIP LINES AND AGENTS: ALCOASTEAMSHIP COMPANY, INC., AMERICAN EXPORT LINES,INC.,,AMERICAN-HAWAIIAN STEAMSHIP COMPANY,AMERICAN-ISRAELI SHIPPING CO., INC., AMERICANPRESIDENT LINES, LTD., AMERICAN-WEST AFRICANLINE, INC., ANCHOR LINE, LTD., ARGENTINE STATELINE, ATLANTIC OVERSEAS CORPORATION, BERCOVICINAVIGATION AGENCY, INC., BARBER STEAMSHIP LINES,INC.,BLACK DIAMOND STEAMSHIP CORP., BOISE-GRIFFIN STEAMSHIP CO., INC., BOOTH AMERICANSHIPPING CORPORATION, BOYD, WEIR & SEWELL, INC.,BRISTOL CITY LINEOR STEAMSHIPS, LTD., BULL-INSULAR LINE, INC., CHILEAN LINE, COSMOPOLITANSHIPPINGCOMPANY,INC.,CUNARD STEAMSHIPCOMPANY, LTD., DICHMANN, WRIGHT & PUGH, INC.,107 NLRB No. 123. NEW YORK SHIPPING ASSOCIATION365EASTASIATICCOMPANY, INC.,THOR ECKERT &COMPANY, INC.,ELLERMAN'SWILSON LINE NEWYORK,INC., JAMES W. ELWELL & CO.,INC., FARRELLLINES,INCORPORATED,FERNLINE,FLOMARCYCOMPANY, INC.,FRENCH LINE,FUNCH, EDYE & CO.,INCORPORATED,FURNESS, WITHY & CO., LTD.,GARCIA &DIAZ INCORPORATED,GRACE LINE INC., HELLENICLINES, LTD.,HOLLAND-AMERICA LINE, INTERNATIONALFREIGHTING CORPORATION,INC., ISBRANDTSEN COM-PANY, INC., ISTHMIAN STEAMSHIP COMPANY,KERRSTEAMSHIPCOMPANY, INC.,LLOYD BRASILEIRO,LUCKENBACH STEAMSHIP COMPANY, INC.,MARINETRANSPORT LINES, INC.,MOORE-MC CORMACK LINES,INC.,MOLLER STEAMSHIP COMPANY, INC.,NEWTEXSTEAMSHIP CORPORATION,NEW YORK AND CUBA MAILSTEAMSHIP CO., NORTH ATLANTIC&GULF STEAMSHIPCO., INC., NORTON,LILLY & COMPANY,NORWEGIANAMERICANLINEAGENCY,INC.,PANAMA CANALCOMPANY, POPE&TALBOT, INC.,PRUDENTIAL STEAM-SHIPCORPORATION,QUAKER LINE,INC.,ROYALNETHERLANDS STEAMSHIP COMPANY, SEAS SHIPPINGCOMPANY,INC.,SEATRAINLINES,INC.,SOUTHATLANTIC STEAMSHIP LINE, STATES MARINE CORPORA-TION,STEVENSON LINE, INC., STOCKARD&COMPANY,INC.,TORM LINES, TRANSPORTADORA GRANCOLOM-BIANA, LTDA.,UNION SULPHUR&OIL CORPORATION,UNITED STATES LINES COMPANY,UNIT ED ST AT ES NAVI-GATION COMPANY,INC.,WATERMAN STEAMSHIP COR-PORATION,WESSEL,DUVAL & COMPANY,INC.,WESTCOAST LINE, INC.; 2. CONTRACTING STEVEDORE MEM-BERS:ALLPORTS STEVEDORING CO., INC., AMERICANSTEVEDORES,INC., AMERICAN SUGAR REFINING COM-PANY, ANCHOR STEVEDORING CO., INC., ASSOCIATEDOPERATING CO., ATLANTIC STEVEDORING CO., INC.,BAY RIDGE OPERATING CO., INC., JOHN T. CLARK &SON, CLEMENS CONSTRUCTION COMPANY, COHAN CO.,INC., COLUMBIA STEVEDORING COMPANY, INC., COM-MERCIAL STEVEDORING CO., INC., DANIELS&KENNEDY,INC., JOHN DOWD COMPANY, FEDERAL STEVEDORINGCO., INC., T. HOGAN&SONS, INC., M. P. HOWLETT, INC.,HURON STEVEDORING CORPORATION,J.K.HANSONCONTRACTING CO., INC., IMPARATO STEVEDORINGCORP.,INTERNATIONAL ELEVATING COMPANY, THEJARKA CORPORATION,ADAM ED.,KLEIN STEVEDORINGCORP., LOGUE STEVEDORING CORPORATION,LONE STARSTEVEDORING,INC.,MAHER STEVEDORING CORP.,MARRA BROS.,INC., R. MARTORELLA&CO., INC., JOHNW. MC GRATH CORPORATION,MERSEY & HUDSON WHAR-FAGE CORPORATION,MORACE STEVEDORING CORPORA-TION,NICIREMA OPERATING CO., INC., ANTHONYO'BOYLE, INC., A. PELLEGRINO&SON, INC., PITTSTONSTEVEDORING CORP., F. RINALDI&COMPANY, M. J.337593 0 - 55 - 25 366DECISIONS OF NATIONAL LABOR RELATIONS BOARDRUDOLPH CO., INC., RYAN STEVEDORING COMPANY,INC., ROSAR SERVICE CORP., SEABOARD CONTRACTINGCOMPANY, INC., SEALAND DOCK & TERMINAL CORP.,M. P. SMITH & SONS CO., INC., JULES S. SOTTNEK COM-PANY, INC., STATES TERMINAL CORPORATION, STEVE-DORING EQUIPMENT, INC., STEVENSON & YOUNG, INC.,TERMINAL STEVEDORING CO., INC., TRANSOCEANICTERMINALCORPORATION, TRIBORO STEVEDORINGCORP., TURNER & BLANCHARD, INC., UNITED STATESSTEVEDORING CORP., UNIVERSAL TERMINAL & STEVE-DORING CO., VIRGINIA STEVEDORING CORPORATION,WEEKS STEVEDORING CO., INC., WHITEHALL TERMINALCORP.; 3. CONTRACTING CARGO REPAIRMEN: LYNCH,DONOHUE & DEE, INC.; 4. CONTRACTING CHECKER &CLERK MEMBERS: ALLIED MARITIME SERVICES, INC.,ANCHORTERMINAL SERVICE CO., INC., ATLANTICPIERS CO., INC., BAYWAY TERMINAL CORPORATION,BEARD'S ERIE BASIN, INC., DADE BROTHERS, INC.,DESPATCH TERMINAL CORPORATION, FIFTH STREETPIER CORPORATION, HICKEY STEVEDORING CO., INC.,HAMILTON PIER CHECKERS, INC., PACKET SHIPPINGCORPORATION, ROWLAND & LIESEGANG, INC., UNITEDPORT SERVICE COMPANY; 5. CONTRACTING 'MAINTE-NANCE MEMBERS: O'KANE MARINE REPAIR COMPANY,KENT EQUIPMENT CORPORATION; 6. CONTRACTINGMARINE CARPENTERS: ALPHA INDUSTRIES LIFE BOAT,INC., BRENACK, INC., SERAFIM A. CARVALHO, CHELSEASHIP REPAIR CORPORATION, COURT CARPENTRY CON-TRACTING COMPANY, DAYTON CONTRACTING CO., INC.,DANIEL J. DEVANEY, INC., FORE & AFT CONTRACTINGCO., INC., E. G. GRIFFITH COMPANY, INC., HAMILTONMARINE CONTRACTING CO., INC., FRANK J. HOLLERAN,HOOPER LUMBER CO., INC., KRIT LUMBER PRODUCTS,INC.,LEE & PALMER, MARMARINE CONTRACTINGCOMPANY, MODERN MARINE SERVICE CO., QUIN LUMBERCO., INC., TIMMINS LUMBER CO., INC., WATERFRONTLUMBER CO., INC. (Variousof the foregoing are alsosometimes referred to as members of either the DeepwaterSteamship Lines or as contracting stevedoresof the Port ofGreater NewYork and Vicinity)andAMERICAN FEDERA-TION OF LABOR INTERNATIONAL LONGSHOREMEN'SASSOCIATION,'PetitionerNEW YORK SHIPPING ASSOCIATION,et. al., PetitionersandINTERNATIONAL LONGSHOREMEN'S ASSOCIATION, IN-DEPENDENT, and AMERICAN FEDERATION OF LABORINTERNATIONAL LONGSHOREMEN'S ASSOCIATION'iThe New York Shipping Association and its members is hereinafter called the"Associa-tion;"theAmerican Federation of Labor International Longshoremen's Association ishereinafter calledthe "AFL";and the International Longshoremen'sAssociation, Inde-pendent, is hereinafter called the "Independent." NEW YORK SHIPPING ASSOCIATION367NEW YORK SHIPPING ASSOCIATION, et. al.andCARGO RE-PAIRMEN, LOCAL 1171, INTERNATIONAL LONGSHORE-MEN'S ASSOCIATION, AFL,' Petitioner. Cases Nos. 2-RC-6282, 2-RM-556, and 2-RC-6392. December 16, 1953DECISION, ORDER, AND DIRECTION OF ELECTIONUpon petitions duly filed under Section 9 (c) of the NationalLabor Relations Act, a consolidated hearing was held beforeI.L. Broadwin, hearing officer. The hearing officer's rulingsmade at the hearing are free from prejudicial error and arehereby affirmed.'Upon the entire record in this case, the Board finds:1.The Employers are engaged in commerce withinthe mean-ing of the Act.2.The labor organizations involved claim to represent cer-tain employees of the Employers.3.A question affecting commerce exists concerning the rep-resentation of the employees of the Employers within the mean-ing of Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit:The Association, in Case No. 2-RM-556 seeks a unit, limitedin scope to the Port of New York and vicinity, and comprisinglongshoremen, cargo repairmen, checkers, clerks and time-tThe New York Shipping Association and itsmembers ishereinafter called the "Associa-tion";theAmerican Federation of Labor International Longshoremen's Association ishereinafter called the "AFL"; and the International Longshoremen's Association, inde-pendent, is hereinafter called the "Independent."2 At the hearing the AFL made an offer of proof in which it sought to adduce evidence thatamong the members of the independent are individuals employed as hiring foremen, hiringbosses, and dock foremen by members of the Association; that supervisors occupy officialpositions in the independent, and in that way participate in the formulation and execution ofthepolicies of the independent; that various officials of the independent received moneyfrommembers of the Association to influence them in their conduct of union affairs inviolation of Section 8 (a) (2) of the Act and other statutes; that various officials and membersof the Independent are public loaders who levy tribute on the docks; that many officialstestifiedbefore the New York Crime Commission that they kept no records of financesand that the books of the locals disappeared or were lost, creating an inability to complywith Section 9 (f) of the Act; that independent Watchmen's Association was a front createdby the independent to evade the Act; and that known criminals occupied positions of in-fluence in the Independent.The hearing officer rejected the offer of proof. Some of theallegations,such as the presence of supervisors in the independent and the receiving ofsums of money from employers, are in effect evidence of unfair labor practices whichthe Board, as a general rule, does not litigate in representation proceedings. The exceptionto this rule is in cases where the evidence offered tends to show that supervisors formedthe union and solicited members (Alaska Salmon Industry, 78 NLRB 185) or where therewere more supervisors than nonsupervisors in the union (Rochester and Pittsburgh CoalCompany, 56 NLRB 1760; New York City Omnibus Corporation, 105 NLRB 527). Neithertype of allegation was made here. (See Jackson Daily News, 86 NLRB 729). Compliance withSection 9 (f) and (g) is determined by the Department of Labor. As no guards or watchmenare sought here, the allegations as to the Independent Watchmen's Association seem ir-relevantWith respect to the general allegations of wrongdoing on the part of the Independent,it is the Board's opinion that under the Act it is required to resolve a question of representa-tion,ifone exists, by directing an election, thus permitting the employees in the unit toexpress themselves rather than to arrogate to itself the power of passing judgment on theunion. 368DECISIONS OF NATIONALLABOR RELATIONS BOARDkeepers and their assistants, general maintenance, mechanicaland" miscellaneous workers, horse and cattle fitters, grainceilers, and marine carpenters.The AFL, in Case No. 2-RC-6282, seeks a unit confined tolongshoremen, and like the Association, limits the scope of theunit to the Port of New York and vicinity. The AFL Cargo Re-pairmen's Local 1171, in Case No. 2-RC-6392, seeks a unit ofcargo repairmen only, similarly limited in geographic scope.The Independent contends, in substance, that the appropriateunit consists of the several classifications described in theAssociation's petition, but urges that the scope of the unitinclude, in addition to the Port of New York, the other ports onthe Atlantic Coast from Portland, Maine, to Hampton Roads,Virginia.The parties also disagree as to the inclusion of certaincategories.The Scope of the UnitThe record shows that the Association has not bargained foremployers in any port other than the Port of New York; thattheAssociation has had no authority to negotiate a contractfor the Atlantic Coast District, and that it made that factknown to the Independent throughout the course of theirnegotiations.Bargaining in ports other than New York hasbeen conducted by shipping associations that function in thoseareas; none of these is connected with the Association in thisproceeding, nor was it a party to any of the negotiations be-tween the Independent and the Association at any time in thepast.Although the testimony at the hearing disclosed thatlocal union representatives from the other ports attendedbargaining sessions between the Association and the Independ-ent, it seems reasonably clear that these representatives werethere by courtesy rather than necessity, and were fully awarethat their employer counterparts in the other ports were notinvolved in the negotiations. Indeed, after the New York bar-gaining was concluded, the Independent and the associations inthe other ports engaged in collective bargaining of their ownand executed agreements confined to the respective ports.That the wage scale arrived at in the New York negotiationsset a pattern for those in the other ports cannot, in the lightof the foregoing, alter the fact that bargaining between theAssociation and the Independent was conducted on a Port ofNew York basis only. Accordingly,we agree withthe Associa-tion and the AFL that the unit should be confined to the Portof New York and vicinity.The Composition of the UnitThe AFL contends that separate units of longshoremen andcargo repairmen are appropriate for collective bargaining. The NEW YORK SHIPPING ASSOCIATION369Association and the Independent contend that the sixclassifica-tions of longshoremen, cargo repairmen, checkers, clerks andtimekeepers,carpenters and related classifications,and mis-cellaneousworkers constitute the only appropriate unit. Toresolve this basic unit problem we shall consider the nature ofthe operations of the members of the Association, with specificreference to the loading and unloading of cargo, and the historyand method of collective bargaining.(a) The operationsThe record shows that cargo intended for overseas shipmentarrives at a pier generally by truck or lighter, sometimes bycar float or barge. The truckdriver, or lighter, or barge captainpresents papers at the head of the pier to a receiving clerk.Checkers tally and check thecargo as tosize and weight. Whilethe checking and clerking operation is going on,cargo repair-men are frequently called upon to repair containers that mayhave been damaged in transit. The next step is to load the cargoaboard the ship. This is done by the longshoremen. As thecargo is being loaded, shoring or securing is frequently re-quired. To build bins or special containers in the vessel forthat purpose, carpenters are put to work. During these opera-tions, the miscellaneous workers perform a number of utilityfunctions around the pier and terminal, checking equipment,operating elevators, sweeping, and cleaning. In inverse order,the unloading of cargo requires similar operations.The longshoremen are engaged principally in the loading andunloading of cargo.They work in gangs of 20 men and a foreman.Of these, 8 work in the holds, 4 on the deck, and 8 on the dock.They use hooks, crowbars, rollers, and block and tackle to storethe cargo which is carried in nets or on palettes from the dockto the hold or from the hold to the dock. Longshoremen whowork on the deck load the boom and operate the winches; thoseon the dock use equipment such as forklifts, hi-los, trucks, andtractors.The cargo repairmen repair containers that are broken ortorn as a result of handling. Wooden cases are nailed together,burlap bags are sewn by the use of a needle and twine, andmetal containers are soldered. On occasion, they repair brokenbarrel staves, a type of cooperage work.The checkers are required to examine the marks on the cargofor comparison with the dock receipt.The clerks are concerned with the receipt of papers and themaking of appropriate notations for the cargo. The timekeeperskeep a record of the working time of the longshoremen.The carpenters perform work such as shoring and securing,erecting partitions, and the building of bins. All of this work isdone in connection with the loading of cargo, as distinguishedfrom other carpentry work aboard a ship, such as cabinet- 37 0DECISIONSOF NATIONALLABOR RELATIONS BOARDmaking, which is performed by carpenters not involved in thisproceeding.Included among the carpenter classifications aregrain ceilers who build bins aboard ships to receive grain forshipment, and horse and cattle fitters who build stalls for horsesand cattle on the ships.The miscellaneous workers are engaged in the day-to-daygeneral utility tasks on the pier and terminal.Although,as indicated above, a general delineation of dutiesexists, there was evidence at the hearing which indicated aninterchange of work among the above classifications. Thus,longshoremen have performed the duties of checkers when thelatter were unavailable,checkers have done the work of clerks,longshoremen have performed cargo repairmen'swork such assewing bags or repairing crates; on some piers,longshoremenhave done maintenance work, operated elevetors,and evenmade pallets or skids, a function normally performed by thecarpenters.While the extent of such interchange is not clearlyestablished,itdoes appear from the record that a mutuality ofinterests exists among these employees,and that a degree ofinterdependence is present,apparently resulting from the factthat each of the classifications is engaged in the performanceof a phase of the principal function of loading and unloading thecargo of a ship. It is reasonably clear also,that none of theclassifications can be described as a craft.It is apparent fromtestimony in the record that these employees are not of the typethat the Board has regarded as possessing distinctive workskills of a craft nature.Although the cargo repairmen do somecooperage work, the evidence disclosed that this was only aminor part of their work,and that the major portion of theirduties are of a nonskilled type.The same conclusion mustnecessarily be reached with respect to the several carpenterclassifications and the miscellaneous workers. Their functionsare comparable to handymen rather than to craftsmen.That differences exist in hours of work, in the nature of thework performed,and in the supervision and methods of hiringamong the several classifications,does not detract from theappropriateness of the unit comprising the six major classifica-tions.These differences are present inmost representation pro-ceedings where plantwide units including varied type of pro-duction workers and maintenance workers are nonetheless foundappropriate.(b) The history and methods of collective bargainingThe parties disagree as to the effect of the bargaininghistory on the unit determination.Ample evidence was adducedat the hearing to enable us to decide this question.The first collective-bargaining agreement between the Portof New York Employers as a group and the Independent wassigned in 1916. Since 1932 the majority of employers have NEW YORK SHIPPING ASSOCIATION37 1carried on their collective bargaining through the Association.Most of the activities of the Association have to do with the ne-gotiationof agreements,the settlement of disputes that arisefrom time to time between members and the union, and theadministration of welfare and other plans provided for under theagreements.In bargaining negotiations the Association actsthrough a conference committee whichconsistsof 12 membersrepresenting steamship lines, supplemented by 3 contractingstevedores selected by the stevedoring industry. The conferencecommittee has authority to negotiateagreementsand to executethem for and on behalf of members of the Association, and hasdone so during the past.The Independent has bargained through a wage scale com-mittee with authority to negotiate collective-bargaining agree-ments with the Association. Demands and proposals are formu-lated by local unionsatmeetingsconducted by them at the re-quest of the International. Delegates are elected to the wagescale committee, which normally is composed of 120 members.That committee meets and discusses proposals before ne-gotiations with the conference committee of the Associationbe-gin. Duringthose meetingsthe proposals from the local unionsare collected, collated, and a list of demands with respect toeach of the 6 agreements is made for presentation to the con-ference committee of the Association. As the negotiations pro-ceed the wage scale committee meets as a whole to considerthepropositions to be presented for each of the 6 majorclassifications, and to vote on acceptance or rejection ofemployer counterproposals. During the bargainingsessions,the first agreement to be discussed was always the generalcargo agreement which dealt with longshore work. This wasfollowed by a consideration of the checkers' and clerks'agreements, and the agreement for cargo repairmen. Theparties then took up theagreementscovering the carpenterclassifications and themiscellaneous workers. There weremany changes in the numberof wage scalecommittee rep-resentatives present, depending for the most part on the sub-jectmatter being discussed, with those immediately concernedtaking a more active part. However, there was always a nu-cleus of 6 to 8 International officer who remained throughoutthe entire period, and participated in all the discussions, andon many occasions, for example, local union representativesof other classifications actively participated in the considera-tion of the longshore agreement. That the discussion pertain-ing to classifications other than longshoremen were relativelybrief is explained by the testimony in the record that duringthe period devoted to the generalcargo agreementthe basicissues affectingwagesand fringe benefits, germane to allclassifications, had already been resolved.Final offers by the Association on the major subjects ofbargaining were recommended by the full wage scale com-mittee for acceptance or rejection. Each representative took 372DECISIONS OF NATIONAL LABOR RELATIONS BOARDtheproposal back to his local. The locals, regardless ofclassifications, voted by secret ballot on an overall unit basis.The agreements were made between the Association for itsmembers and the Independent for "its affiliated locals," inthe case of the carpenters' and the cargo repairmen's agree-ments reference was made in the first paragraph to specificlocals but the signatories for the Independent were the Inter-national officers who signed the otheragreements.Employee benefits have been applied equally. The vocationplan applies to all classifications, and the eligibility for 1 or 2weeks' vacation depends on the number of hours--the same forallclassifications--worked during a given year. Credit isgiven for hours worked in any combination of classifications.When the requirements were lowered, the reduction was appliedto all classifications. The eligibility requirements for thewelfare and pension plans similarly are uniformfor all the em-ployees, and hours worked in one classification are added tothose worked in another in making the computation. Wage in-creases weremade uniformly for all groups, with minor excep-tions for certain categories within a classification. Grievanceand arbitration provisions are similar for all classifications.Essentially then, the record establishes that the same con-ference committee for the Association employers, and the samewage scalecommittee for the Independent bargained over a sub-stantial period of time for all classifications that the union pro-posals were presented to the Association negotiators, not byany segment of the Independent but by the wage scale committeeas a whole; that internal differences were adjusted by the wagescale committeebefore meeting with the Associationrepresent-atives, and decided by majority vote; that all classificationsrepresented in the membership of the Independent's localunions voted on acceptance or rejection of the Association'soffer on an overall basis; and that the various economic conces-sions were granted simultaneously to all classifications. ThattheAssociation and the Independent executed6 agreementsinstead of1seems, in thelight of the above considerations, tobe distinction of form rather than substance.Under the circumstances, we find that both the bargaininghistory and the mutuality of interests arising froma functionalinterrelationshipmilitate in favor of a finding that the appro-priate unit comprises the several classifications covered bythe collective-bargainingagreementsbetween the Associationand the Independent, as sought in Case No. 2-RM-556. We findfurther that separate units limited to longshoremen and cargorepairmen, respectively, are inappropriate and, accordingly,we shall dismiss the petitions filed in Case No. 2-RC-6282 andCase No. 2-RC-6392.(c)Other problemsIn addition to the basic unit dispute, the parties also disagreeas to the inclusion of several specific categories. NEW YORK SHIPPING ASSOCIATION373The Independent would include, and the Association and theAFL would exclude, public loaders and shenangoes.Public loaders load trucks with cargo that is being trans-ported from the pier to theconsigneeby truck. The recordindicates that they are not employed by members'of the Asso-ciation; that the Association did not bargain with the Independentwith respect tothem, andthatthe responsibility of the steamshipcompany ends when the cargo reaches "a place of rest" on thedock. Although the record shows that the public loaders weremembers of the Independent, that fact alone clearly does notwarrant their inclusion in the unit. We note, too, that publicloaders have been proscribed by State statute. For the foregoingreasons, weshall exclude them from the unit.Shenangoes load or unload cargo from lighters, barges, orcar floats. According to the record, they are not employees ofmembers of the Association, and their contracts are thereforenot negotiated by the Association. Under the circumstances, weshall exclude them from the unit.The AFL would exclude as supervisors pier superintendentsand hiring foremen or bosses, dock bosses, and chief clerks.In its brief, the AFL qualified its position with respect to dockbosses and chief clerks by stating that it would exclude them ifin particular piers their duties are supervisory within the mean-ing of the Act. The Association would exclude the pier superin-tendents and hiring foremen or bosses. The Independent wouldexclude only the pier superintendents.We find, in agreement with the parties, that the pier super-intendents are supervisors within the meaning of the Act, andshall exclude them from the unit.As thehiring foremen or bosses possess and exercise theauthority to hire we shall also exclude them from the unit assupervisors within the meaning of the Act.Dock bosses are in charge of the checkers and chief clerksare in charge of the clerks and timekeepers. Although theevidence in the record with respect to these two categorieswas not as clear-cut as that adduced with respect to the others,there was testimony that dock bosses and chief clerks hire menwho work under them and direct their work. On this basis, weshall exclude them from the unit.All the parties agreed that assistant foremen, carpenter-snappers,cooper foremen,shoregang foremen, andhatchfore-men are working foremen, and not supervisors within the mean-ing of the Act, and should be included in the unit. We shalltherefore include them.(d)Unit determinationWe find that the following employees of the members of theNew York Shipping Association constitute a unit appropriatefor the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act: 374DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll longshore employees engaged in work pertaining to therigging of ships, coaling of same, loading and unloading ofcargoes, including mail, ships'stores and baggage, handlinglines in connection with the docking and undocking of ships;cargo repairmen;checkers;clerks and timekeepers and theirassistants;generalmaintenance,mechanical,andmiscel-laneous workers;horse and cattle fitters, grain ceilers, andmarine carpenters,in the Port of GreaterNew Yorkand Vicini-ty;excluding pier superintendents,hiring foremen,hiringbosses, dock foremen, dock bosses,chief clerks,and all super-visors as defined inthe Act.'5.Eligibility:The Associationand the AFLcontend that only those em-ployees who worked 700 or more hours during the year shouldbe deemed eligible to vote. The Independent takes the positionthat 400 or more hours during the year should be adequate forvoting eligibility purposes.The Associationand the AFLurge the 700 figure because itis used as an eligibility requirement in determining whether anemployee is entitled to vacation pay and welfare benefits, andwas arrived at in the collective bargaining process over theyears. Thetestimony at the hearing indicated that those withless than 700 hours a year generally worked in other industries.Moreover,there is a public policy consideration made manifestby the Board of Inquiry of the Stateof New Yorkin its reportwhichshows a trend in favor of regularization of employmentin this industry as z means of eliminating abuses. As the 700hours a year figure is a reasonable one under the circum-stances, the result of collective bargaining in determiningwhether employees should be considered part of the industry forpurposes of employee benefits and in consonance with the ex-pressed desire of those interested in regularizing employmentas a means of achieving better waterfront conditions,'we shalluse the 700 figure as a test of eligibility.Accordingly,we findthat all those who worked less than 700 hours during the yearending September 30, 1953,shall be deemed ineligible to vote.Pursuant to legislation passed by the States of NewYork andNew Jersey,aWaterfront Commission has been established.That Commission has promulgated regulations requiring reg-istration for some of the employees in the unit found appro-priate. Accordingly,in establishing voting eligibility we shalltake cognizance of the regulationsof theWaterfront Commission3 The AFL movedto dismiss the Association's petition on the ground that no labor organiza-tion seeks representation in the unit claimed in the Association petition to be appropriate. Thecases relied on in support of this motion are not apposite In WilliamWoodBakery, 97 NLRB122, theUnion haddemanded recognition in a unit which was smaller than the one petitionedfor by theEmployer The same was true in Coeur d'Alene Grocers Association,88 NLRB 44Ny-Lint Mfg. Co., 77 NLRB642, dealt with a disclaimer.In the instant case,the unit foundappropriate is the unit sought by the Association and is encompassed within the claim ofthe Independent,which unlike the Union in the caseson which the AFL relies,seeks a uniteven broader in scope than the one petitionedfor bythe Association.4 Final report from the Board of inquiry on Longshore Industry Work Stoppage,October-November 1951, Portof New York,pages 57-59 NEW YORK SHIPPING ASSOCIATION375by establishing as a test of voting eligibility for those categoriesthat are requiredto register,that only those employees whohave registered in the manner required by the Waterfront Com-mission shall be deemed eligible to vote in the election directedin this Decision, Order, and Direction of Election.6.The determination of representatives:The AFL contends that the Board should not conduct anelection in this proceeding until the unfair labor practice casespending against the Independent and the Association have beenterminated.In urging this position the AFL reiterates the mat-ters alleged by it in its offer of proof, including the allegationthat the Independent "has been totally corrupted by and renderedcompletely subservient to the employers."We have given this situation very careful consideration, andare not unaware or unmindful of the seemingly logical and equit-able positionwhich the AFL adopts with regard to this problem.The AFL is correct when it states that it is the Board's normalpractice to refrain from conducting an election in a representa-tion case until all complaint cases have been terminated. How-ever, this is not a routine or customary situation that confrontsus and applying the normal practice to a state of facts that isfar from normal may well have disastrous consequences insofaras the effect on the people of this country are concerned.Immediately upon the expiration of the collective-bargainingagreement on September 30, 1953, the Independent struck all theemployers along the Atlantic Coast. Declaring that such a situa-tion created a "national emergency," the President of theUnited States under Title II of the Act created a three-manBoard of Inquiry to report to him on the situation. This reportwas rendered on October 5, 1953. In it, the Board of Inquiryfound that "the impact on the economy and on the public welfareof a complete strike at all the important ports along the AtlanticCoast line is extremely serious." On October 5 the AttorneyGeneral petitioned the United States DistrictCourt for theSouthern District of New York for a temporary restrainingorder, which was granted the same day. Thereafter, the courtextended the injunction "until further order of this Court."Under the Act, however, the injunction can remain in effect nolonger than the statutory 80 days from October 5. It thereforeexpires at midnight of December 24.On December 4, 1953--only 12 days ago--the Board of Inquirysubmitted another report to the President in which it stated:This dispute is unique in the history of emergency disputessince the statute was enacted in 1947, because the essentialdifferences which seem tobe leadingtoa renewed shutdownof the waterfront are not between the employers and theiremployees but rather between the two labor organizationswhich are bitterly contesting the right to represent the em-ployees. 376DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe issue of union representation overshadows all others...From testimony given to the Board, a December 24thstrike should be expected, a strike that will defy solutionby the most expert of mediators. (Emphasis added.)Viewed thus, this is a situation that is uniquely within theprovince of the Boad's jurisdiction, for it is the Board, and theBoard alone, that can invokethe kind of machinery that Congressdesigned specifically for the resolution of a rival union dis-pute such as we have here. It is a set of circumstances likethose that make what ordinarily seem to be stereotyped language,i.e., the effectuation of the policies of the Act, take on real lifeand validity.As the President has declaredthe -situationwhichrequired theissuance of the Title II injunction a "national emergency," andas the President's Board of Inquiryhas reported that the impactof a strike on the economy and the public welfare is "extremelyserious," and as the crux of the entire problem is the un-resolved representation question,we feel that an immediateelection must be held. In directing an election we have completeconfidence in the ability of the voters inthe election to exercisetheir right under the Act as their wisdom dictates, knowing thatthey are voting in an American election and that the secrecy oftheir ballot will be safeguarded, and their choice known only tothemselves.The Board, like the top officials of the State of New York, andindeed the top officials of our nation, is concerned deeply overthe situation revealed in the reports of the official bodies as tothe conditions on the New York waterfront. But it feels that itcannot, and should not, take from the employees the rightwhich genuinely is theirs, to select'the labor organization theywish to represent them.Although there is ample Board precedent for the step we aretaking,5we wish to make it clear that we are not relying solelyon precedent; we feel that the facts abundantly justify an im-mediate election under Board auspices and safeguards.In directing an election, we do so without prejudice, and shallexpressly condition any certification resulting from such elec-tion on the determination or determinations we may subsequentlymake in the pending unfair labor practice cases with respect tothe status of the Independent, and shall take such action as maybe deemed necessary to effectuate the policies of the Act withrespect thereto.$[The Board dismissed the petitions inCasesNos.2-RC-6282and 2-RC-6392.]5Columbia Pictures Corporation, 81 NLRB 1313; West-Gate Sun Harbor Co., 93 NLRB830;Michigan Bell Telephone Co., 63 NLRB 941.6Michigan Bell Telephone Co., supra. MIKE PERSIA CHEVROLET CO., INC.377[Text of Direction of Election omitted frompublication in thisvolume.]Member Murdock took no part in the consideration of theabove Decision,Order, and Direction of Election.MIKE PERSIA CHEVROLET CO., INC.andGENERAL TRUCKDRIVERS, CHAUFFEURS, WAREHOUSEMEN AND HELPERSLOCAL NO. 270,affiliatedwith the INTERNATIONALBROTHERHOOD OF TEAMSTERS, CHAUFFEURS, WARE-HOUSEMEN & HELPERS OF AMERICA, AFL.Cases Nos.15-CA-554and 15-RC-822. December 17, 1953DECISION AND ORDEROn July 13,1953, Trial Examiner George A. Downing issuedhis Intermediate Report in the above-entitled proceeding,finding that the Respondent had engaged in and was engagingin certain unfair labor practices and recommending that itcease and desist therefrom and take certain affirmativeaction, as set forth in the copy of the Intermediate Reportattached hereto. The Trial Examiner also found that theRespondent had not engaged in certain other unfair laborpracticesalleged in the complaint and recommended thatthese allegations be dismissed.Thereafter,the Respondentand the General Counsel each filed exceptions to the Inter-mediate Report and supporting briefs,The Board.has reviewed the rulings of the Trial Examinermade at the hearing and finds that no prejudicial error wascommitted. The rulings are hereby affirmed.The Board hasconsidered the Intermediate Report, the exceptions and briefs,and the entire record in the case, and hereby adopts the findings,conclusions,and recommendations of the Trial Examiner, exceptto the extent that they are inconsistent herewith.1.We agree with the Trial Examiner that the Respondentcommitted unfair labor practices in violation of Section 8 (a)(1) of the Act,as specified in the Intermediate Report. Unlikethe Trial Examiner, however,we find within the privilege ofSection 8(c) and not violative of the Act,the statement in theRespondent'spreelection letter sent to the salesmen,and alsoread to the salesmen by President Persia the day beforethe election, that "Whatever the Union has promised, it canget you nowhere until negotiations are completed and a con-tract signed with the Company" (emphasis in original).2.We agree with the Trial Examiner that the Respondentdid not violate Section 8(a) (3) of the Act,either in discharg-ing, or in refusing to rehire,complainants Garrett and Bynum.Asmore fully described in the Intermediate Report, boththese individuals,employed by the Respondent as salesmen,admittedly were involved in the sale of a used car outside theRespondent's organization,in violation of the known companyruleagainst"outsidesales."They were discharged for107 NLRB No. 82.